Citation Nr: 1630026	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-35 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge, Kathleen K. Gallagher.  A transcript of the proceeding has been associated with the claims file.

In May 2014, the Board remanded the appeal for an increased evaluation for bilateral pes planus with plantar fasciitis for further development.  In that same decision, the Board found that a TDIU claim was raised by the record as part of the increased rating claim, as per the Court of Appeals for Veterans Claims' (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue of entitlement to a TDIU for development by the Agency of Original Jurisdiction (AOJ).  That development has been completed and the issue of entitlement to a TDIU has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral pes planus with plantar fasciitis is evaluated as 30 per cent disabling for each foot.  The combined disability rating is 60 percent, effective August 21, 2009.

2.  The Veteran's service-connected disabilities preclude any sort of physical labor and render him physically capable of only sedentary employment with reasonable accommodations.  

3.  The Veteran's education level is a high school diploma and one year of college.

4.  There is conflicting evidence of record regarding whether the Veteran worked for 5 or 6 years between 2003 and 2009 as a purchasing agent; resolving reasonable doubt in his favor, the Veteran was employed nearly his entire working life as a welder.

5.  From August 21, 2009, the Veteran has met the schedular criteria for consideration of a TDIU, and the functional impairment from the Veteran's service connected bilateral pes planus with plantar fasciitis is so severe, as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would qualify him.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met from August 21, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Analysis

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.
If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

The Veteran's service-connected bilateral pes planus with plantar fasciitis is currently evaluated as 30 percent disabling for each foot, effective August 21, 2009.  Because this condition affects both of the Veteran's lower extremities, it is rated as one disability, and the bilateral factor is applicable.  The Veteran's combined disability evaluation for this condition is 60 percent, effective August 21, 2009, thereby meeting the numerical criteria for assignment of a TDIU.

The Veteran completed a VA Form 21-8940 in November 2009.  On this form, he stated that he had graduated from high school and had attended one year of college.  He stated that he had worked for a glass manufacturing company from 1991 until 2009.  The Veteran reported that he has had no additional special training.  A VA Form 21-4192 was completed by the Veteran's former employer in November 2009, indicating that the Veteran was not working at that time due to "lack of work" and that the Veteran worked for the company from 1992 until 2009.  The type of work performed by Veteran was described as "purchasing."

The Veteran underwent a VA feet examination in December 2009.  The Veteran described experiencing pain over his heels and the lateral surfaces of both his feet, with standing and walking.  He stated that he was unable to stand for more than two hours in a day.  He walked with the assistance of a quad cane.  He reported taking prescription ibuprofen every eight hours which provided some relief.  He reported that he was unemployed because his last employer had moved to China.  He stated that he worked as a welder and in construction, but was not able to work in these fields anymore because of his feet.  The Veteran stated that his most recent job was that of a purchasing agent which was sedentary.  He felt he needed a sedentary job because of his foot problems.  Physical examination revealed pain on motion of both feet.  The examiner reported pain on manipulation of each foot, especially over the heel area.
In his January 2010 notice of disagreement, the Veteran stated that he was using a cane to assist him in walking and was unable to walk any farther than a short distance.  The Veteran stated he was in constant pain due to his foot problems.

The Veteran underwent a VA foot examination in June 2011.  He complained of experiencing pain in both his feet and heels on standing and walking.  The examiner noted that the Veteran described the pain as throbbing, and at times radiating to his ankles.  The Veteran stated that he could not stand for longer than fifteen minutes, then needing to sit down.  The Veteran reported use of a quad cane for assistance with walking.  He stated he could only walk about one half of a city block before he needed to stop due to pain.  The Veteran reported that his symptoms have worsened with the passage of time.  At the time of the examination, the Veteran reported that he had worked as a welder and a purchasing agent, but had been unable to work due to his bilateral foot pain for approximately three years.  He was receiving Social Security disability.  Physical examination revealed pain and tenderness of the feet on manipulation.

The Veteran's Social Security Administration (SSA) records were obtained in February 2011.  In describing his daily activities, the Veteran stated that there were some days he did not get out of bed because his feet hurt too much.  He stated that he was unable to walk any distances and unable to assist with household chores.  In describing his work history, he stated that from 1980 until 1990 he worked for a steel and pipe contractor as a welder, fitter and fabricator.  His duties included cutting, fitting and welding steel projects, and lifting and carrying steel objects, shapes and metal sheets every day, estimated as weighing between 25 and 50 pounds.  The Veteran stated that from 1991 until 2009 he worked for a glass manufacturer as a welder, fabricator and expeditor.  He described his job duties as cutting and fabricating steel; tacked in place and welded units together along with lifting motors and shafts in place.  He indicated that this position involved writing and completing reports.  

In another SSA work history report completed in February 2011, the Veteran indicated that he was also an assistant purchasing person at the glass manufacturer.  He described his job duties as including light purchasing from vendors who came to the plant; buying hardware, paint, consumables, grinding products and steel and welding products; delivering blueprints; and conducting shop inspections.  The physical aspect of this job included walking, standing, bending, climbing, sitting, and kneeling.  The Veteran noted that his computer skills were not very good.  With regard to the length of time he worked in purchasing as opposed to as a welder, it was noted under "Section 6-Job History" and under "Past Relevant Work" (PRW) that he worked as a "purchasing agent" for only 5 or 6 years from 2003 to May 2009 whereas he had worked as a welder for 12 years from 1991 to 2003.  In addition, the Social Security records show that that agency contacted the Veteran in March 2011 to clarify his PRW.  At that time, the Veteran reported that he had been a welder his entire career and that he never was a purchasing agent.  He indicated that he did change welding jobs at the time frames indicated on the application but was not a purchasing agent.

The Veteran's wife also completed a function report on the Veteran's behalf that is included in the SSA records.  She stated that she has known the Veteran since 1974 and that they spend all of their time together.  She stated that the Veteran is unable to get out of bed some days due to his foot pain.  She stated that the Veteran is unable to maintain their house and perform yardwork.  She reported that he had been unable to work at a full time job for the previous two years.  She stated that the Veteran used a cane to help him walk and that he was unable to walk for any length of time without pain.  She reported that the Veteran is afraid of falling and gets very tired walking, so he does not participate in any social activities.

The Veteran testified at his travel board hearing in November 2011 that his feet had always been bad, but that they had become much worse over the past few years.  The Veteran stated that he was demoralized, as he was unable to do anything he did in the past.  He testified that he hadn't worked in approximately three and one-half years because of his foot problems.  He stated that even going shopping was difficult as was getting into and out of his car.  The Veteran used a cane to assist with walking and wore orthotics and special shoes.  He reported that he received cortisone shots, every other month, in the bottoms of his feet to help manage his pain.  The Veteran testified that he is in constant pain.

In January 2015, the Veteran underwent a VA foot examination.  The Veteran reported experiencing constant bilateral foot pain in his arches, heels, and medial foot.  The Veteran stated that he experiences pain on manipulation of both feet.  The examiner noted indications of swelling on use of the feet.  The examiner noted that the Veteran's plantar fasciitis chronically compromises his weight bearing ability.  The examiner noted pain in both feet on physical examination.  The examiner observed the following symptoms in both feet: excess fatigability, pain on movement, pain on weight-bearing, pain on non-weight bearing, swelling, disturbance of locomotion, interference with standing and lack of endurance.  The examiner reported that when the Veteran uses his feet repeatedly over a period of time, e.g. walking with a walker, he experiences pain and fatigue which requires him stop frequently and rest.  The Veteran reported that he always requires the assistance of a walker or a cane in ambulating.  The examiner opined that the Veteran is unable to perform the duties required of his former occupation of a welder, because of the pain with standing, walking, bending, crawling, squatting, etc.  The examiner found that the Veteran is unable to perform jobs that require heavy or light physical work; but that he is able to perform sedentary work with reasonable accommodations.

As of August 21, 2009, the Veteran is in receipt of disability ratings which meet the numeric schedular criteria of 38 C.F.R. § 4.16(a).  The Veteran's bilateral pes planus with plantar fasciitis are considered to be "one disability" for purposes of 38 C.F.R. § 4.16(a) calculations.  When combined using the combined ratings table of 38 C.F.R. § 4.25, and considering the bilateral factor, the one disability has an evaluation of 60 percent.

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Based on the evidence discussed above, the Veteran's service-connected bilateral foot disability has caused significant impairment in his ability to obtain and maintain substantially gainful employment since August 2009.  The findings of the January 2015 VA foot examination reveal that the Veteran is not able to engage in employment involving heavy or light labor.  The examiner stated it was his opinion that the Veteran's service-connected foot disabilities would not limit his ability to engage in sedentary activity.  

However, the Board notes that the report of the January 2015 VA foot examination reflects that the Veteran experiences significant difficulty in walking, including substantial pain and fatigue, and is unable to walk without the constant use of a cane or a walker.  Any walking he does results in pain and fatigue, requiring him to stop for frequent rest periods.  The Veteran testified that at the time of his 2011 hearing, he was having difficulty entering and exiting his car, and that he was unable to engage in simple activities such as shopping.  The Veteran also testified that his symptoms had worsened over time.  Based on the Veteran's testimony and the findings of the VA examinations, the evidence indicates that the Veteran would experience significant and substantial difficulties in obtaining and maintaining employment, including a sedentary job.  In this regard, the VA examiner noted that even a sedentary job would require "reasonable accommodations."  Considering this in light of the Veteran's education level of high school and one year of college and the fact that his only sedentary employment may have been a relatively short period at the end of his working career that included work in "purchasing", the Board concludes that the Veteran's service-connected disabilities have rendered him unemployable as of August 21, 2009.

In so concluding, the Board notes that it will resolve reasonable doubt in the Veteran's favor as to the conflicting information found on his applications for a VA TDIU rating and SSA disability benefits.  38 C.F.R. § 3.102.  In this regard, given that the Veteran worked most of his life as a welder and has little more than a high school education, the Board finds it unlikely that the Veteran would be able to obtain and maintain sedentary employment even with certain accommodations being made for such employment.  Thus, in considering the severity of the Veteran's service-connected bilateral pes planus with plantar fasciitis and the level of the Veteran's education and previous work experience and in resolving reasonable doubt in his favor, the Board finds that TDIU is warranted as of August 21, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU from August 21, 2009 is granted, subject to the criteria governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


